DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 and 11 are objected to because of the following minor informalities:  
Claim 1, line 7, after “portion”, “of” should be inserted.
Claim 2, line 2, “plate” should be changed to “plates”.
Claim 11, line 2, “plate” should be changed to “plates”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-13 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stratmann et al. (“Stratmann”; 7,694,590).
First, it is noted that the preamble in claim 10 “A spinal implant assembly” has not been given patentable weight because the body of the claim fully and instrinsically sets forth all of the limitations of the claimed invention, i.e., a set screw having a bore with a capacitive assembly therein. The set screw and capactive assembly defines a structurally complete invention that could be used to relay the status of any mechanical connection or other intended use of the set screw and capacitive assembly. Thus, the “spinal implant assembly” amounts to 
 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").

Regarding claim 10, Stratmann discloses a screw (Fig. 2 and Fig. A below) that is capable of being used as a set screw, at least because it has a threaded shaft 51 and an end surface (bottom end of 51; Fig. 1) capable of bearing against a desired object.


    PNG
    media_image1.png
    337
    548
    media_image1.png
    Greyscale

Fig. A
The set screw comprises a central opening (in which components 3, 20 and 26 are located; see annotated figure, supra) that extends from a first end (top) of the set screw toward a bottom bore portion of the set screw (Fig. A, supra); and 
a capacitive assembly 3 (Fig. 2) comprising:
a plurality of capacitive plates 40 (see Fig. 4 and col. 3, lines 38-45, clarifying the principle of the invention) positioned on an outside bottom surface (Fig. A, supra) of
the capacitive assembly, wherein the capacitive assembly is configured to be
received within the central opening of the set screw (Fig. A, supra) such that the plurality of capacitive plates 40 are positioned above the bottom bore portion (id.).
Regarding claim 11, the device is capable of being seen as divided into four quadrants such that each quadrant of the outside bottom surface (see Fig. B below and compare to Fig. A, supra) of the capacitive assembly comprises (e.g., at least a portion of) at least one capacitive plate 40.


    PNG
    media_image2.png
    255
    308
    media_image2.png
    Greyscale

Fig. B
	Regarding claim 12, the capacitive plates and the bottom bore portion form a capacitor (see col. 3, lines 43-50; describing the relationship between the distance between the capactive plates 40 and the space below the bar 6/26 and bottom of the bore).
	Regarding claim 13, in the case of multilayer capacitors (see, e.g., col. 2, lines 11-13 and Fig. 5), the one or more capacitive plates 50 comprises: a plurality of response zones, each comprising an electrical conductor (each individual plate); and one or more gaps d between the plurality of response zones (id.).
	Regarding claim 18, a gap d exists between each of the capacitive plates 40 (50 in the case of multilayer capacitors) and the bottom bore portion (see Figs. 4 and 5, and Fig. A, supra).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stratmann et al. (“Stratmann”; 7,694,590) in view of Zhu et al. (“Zhu”’; 8,584,957).
First, it is noted that the preamble “A spinal implant assembly” has not been given patentable weight because the body of the claim fully and instrinsically sets forth all of the limitations of the claimed invention, i.e., a set screw having a bore with a capacitive assembly therein. The set screw and capactive assembly defines a structurally complete invention that could be used to relay the status of any mechanical connection or other intended use of the set screw and capacitive assembly. Thus, the “spinal implant assembly” amounts to an intended use of the invention. In addition, it is further noted that the body of the claim (as well as the dependent claims) does not in any way require any particulars of a spinal implant assembly. See MPEP 2111.02(II):
 If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").

Regarding claim 1, Stratmann discloses a screw (Fig. 2 and Fig. A below) that is capable of being used as a set screw, at least because it has a threaded shaft 51 and an end surface (bottom end of 51; Fig. 1) capable of bearing against a desired object.


    PNG
    media_image1.png
    337
    548
    media_image1.png
    Greyscale

Fig. A
The set screw comprises a central opening (in which components 3, 20 and 26 are located; see annotated figure, supra) that extends from a first end (top) of the set screw toward a bottom bore portion of the set screw (Fig. A, supra); and 
a capacitive assembly 3 (Fig. 2) comprising:
a plurality of capacitive plates 40 (see Fig. 4 and col. 3, lines 38-45, clarifying the principle of the invention) positioned on an outside bottom surface (Fig. A, supra) of
the capacitive assembly, wherein the capacitive assembly is configured to be
received within the central opening of the set screw (Fig. A, supra) such that the plurality of capacitive plates 40 are positioned above the bottom bore portion (id.).
Stratmann do not disclose an integrated circuit located within an internal portion of the capacitive assembly and wherein each of the capacitive plates is in operable communication with the integrated circuit. 
Zhu also discloses a threaded fastener (see, e.g., Fig. 1 and col. 1, lines 62-67) that is analogous art in that it is also a threaded fastener with monitoring capabilities; therefore, it is reasonably pertinent to the problem faced by the inventor of providing more information about the identification and status of a fastener. 
Zhu teaches that such a fastener can be configured to comprise an integrated circuit 17 (Fig. 1) in an internal portion 16 of a sensor assembly (Fig. 1) in operable communication with a sensor 24, the device having memory to store one or more measurements made by a sensor in the memory; store a unique identifier associated with the screw in the memory; and transmit the one or more measurements and unique identifier to a reader via an RFID chip and reader (see, col. 2, lines 17-22 and 42-51). Providing a screw with these features provides intelligent properties which facilitates installation and follow-up checking, as well as the integrity and safety of the fastened structures (see, e.g., col. 1, lines 49-67).
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the screw and capacitive assembly of Stratmann with an integrated circuit in an internal portion and in communication with the capacitive assembly, and having memory to store one or more measurements made by the capacitive assembly in the memory; store a unique identifier associated with the screw in the memory; and transmit one or more measurements and unique identifier to a reader via an RFID chip and reader, in view of Zhu, to provide intelligent properties which facilitates installation and follow-up checking, as well as the integrity and safety of the fastened structure.
Regarding claim 2, the device of the combination of Stratmann and Zhu is capable of being seen as divided into four quadrants such that each quadrant of the outside bottom surface (see Fig. B below and compare to Fig. A, supra) of the capacitive assembly comprises (e.g., at least a portion of) at least one capacitive plate 40.


    PNG
    media_image2.png
    255
    308
    media_image2.png
    Greyscale

Fig. B
	Regarding claim 3, the capacitive plates and the bottom bore portion of the device of the combination of Stratmann and Zhu form a capacitor (see col. 3, lines 43-50 of Stratmann; describing the relationship between the distance between the capactive plates 40 and the space below the bar 6/26 and bottom of the bore).
	Regarding claim 4, in the case of multilayer capacitors (see, e.g., col. 2, lines 11-13 and Fig. 5 of Stratmann), the one or more capacitive plates 50 of the device of the combination comprises: a plurality of response zones, each comprising an electrical conductor (each individual plate); and one or more gaps d between the plurality of response zones (id.).
	Regarding claim 6 (and as set forth within the rejection of claim 1, supra), the integrated circuit is configured to:
store one or more measurements made by the capacitive assembly in memory;
and
transmit the one or more measurements to a reader when the reader is in proximity
to the integrated circuit. See Zhu, col. 2, lines 17-22 and 42-51.
Regarding claim 7, (and as set forth within the rejection of claim 1, supra), the integrated circuit is configured to:
store a unique identifier associated with the set screw in memory; and
transmit the unique identifier to a reader when the reader is in proximity to the
integrated circuit. See Zhu, col. 2, lines 17-22 and 42-51.
	Regarding claim 8, (and as set forth within the rejection of claim 1, supra), the integrated circuit comprises a radio frequency identification (RFID) chip (see Zhu, Fig. 1 and col. 2, lines 17-22 and 42-51).
Regarding claim 9, a gap d exists between each of the capacitive plates 40 (50 in the case of multilayer capacitors) and the bottom bore portion of the device of the combination of Stratmann and Zhu (see Stratmann Figs. 4 and 5, and Fig. A, supra).



Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stratmann et al. (“Stratmann”; 7,694,590) in view of Zhu et al. (“Zhu”’; 8,584,957).
Stratmann discloses the claimed invention, as set forth above with regard to parent claim 10, except for:
(Claim 15) the capacitive assembly further comprising an integrated circuit having memory, wherein the integrated circuit is configured to: 
store one or more measurements made by the capacitive assembly in the memory; and 
transmit the one or more measurements to a reader when the reader is in proximity to the integrated circuit.
(Claim 16) the capacitive assembly further comprising an integrated circuit having memory, wherein the integrated circuit is configured to:
store a unique identifier associated with the set screw in the memory; and
transmit the unique identifier to a reader when the reader is in proximity to the integrated circuit.
(Claim 17) the capacitive assembly further comprising an integrated circuit having one or more of the following:
a radio frequency identification (RFID) chip; or
a near-field communication (NFC) chip.
	Zhu also discloses a threaded fastener (see, e.g., Fig. 1 and col. 1, lines 62-67) that is analogous art in that it is also a threaded fastener with monitoring capabilities; therefore, it is reasonably pertinent to the problem faced by the inventor of providing more information about the identification and status of a fastener. 
Zhu teaches that such a fastener can be configured to comprise an integrated circuit having memory to store one or more measurements made by a sensor in the memory; store a unique identifier associated with the screw in the memory; and transmit the one or more measurements and unique identifier to a reader via an RFID chip and reader (see, col. 2, lines 17-22 and 42-51). Providing a screw with these features provides intelligent properties which facilitates installation and follow-up checking, as well as the integrity and safety of the fastened structures (see, e.g., col. 1, lines 49-67).
	Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the screw and capacitive assembly of Stratmann with an integrated circuit having memory to store one or more measurements made by the capacitive assembly in the memory; store a unique identifier associated with the screw in the memory; and transmit one or more measurements and unique identifier to a reader via an RFID chip and reader, in view of Zhu, to provide intelligent properties which facilitates installation and follow-up checking, as well as the integrity and safety of the fastened structure.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected and objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the objection of the base claim.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773